NO. 07-02-0022-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL E

                                  SEPTEMBER 16, 2002

                          ______________________________


                           HORACE CHESTER, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

           FROM THE CRIMINAL DISTRICT COURT OF JEFFERSON COUNTY;

                    NO. 82603; HONORABLE LARRY GIST, JUDGE

                         _______________________________

Before QUINN and JOHNSON, JJ., AND BOYD, S.J.1


       Appellant Horace Chester has given notice of appeal from a conviction and

sentence in Cause No. 82603 in the Criminal District Court of Jefferson County, Texas (the

trial court), for possession of a controlled substance. The appellate court clerk has

received and filed the trial court clerk’s record and the trial court reporter’s record.

Appellant has been previously granted an extension of time to file his brief. By letter dated



       1
      John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.
August 19, 2002, the appellate clerk advised counsel for appellant that appellant’s brief

was due on July 15, 2002, and that neither the brief nor a motion for extension of time for

filing of the brief had been received. Counsel for appellant was further advised by such

letter that if no response to the letter was received by August 30, 2002, the appeal would

be abated to the trial court for hearing pursuant to TEX . R. APP. P. 38.8(b). No response

to the clerk’s letter of August 19th has been received.


       Accordingly, this appeal is abated and the cause is remanded to the trial court. TEX .

R. APP. P. 38.8(b)(2). Upon remand, the judge of the trial court is directed to immediately

cause notice to be given of and to conduct a hearing to determine: (1) whether appellant’s

present counsel should be replaced; and (2) what orders, if any, should be entered to

assure that the appeal will be diligently pursued. If the trial court determines that the

present attorney for appellant should be replaced, the court should cause the clerk of this

court to be furnished the name, address, and State Bar of Texas identification number of

the newly-appointed or newly-retained attorney.


       The trial court is directed to: (1) conduct any necessary hearings; (2) make and file

appropriate findings of fact, conclusions of law and recommendations, and cause them to

be included in a supplemental clerk’s record; (3) cause the hearing proceedings to be

transcribed and included in a supplemental reporter’s record; (4) have a record of the

proceedings made to the extent any of the proceedings are not included in the

supplemental clerk’s record or the supplemental reporter’s record; and (5) cause the

records of the proceedings to be sent to this court. TEX . R. APP. P. 38.8(b)(3). In the

absence of a request for extension of time from the trial court, the supplemental clerk’s

                                             2
record, supplemental reporter’s record, and any additional proceeding records, including

any orders, findings, conclusions and recommendations, are to be sent so as to be

received by the clerk of this court not later than October 16, 2002.




                                                Per Curiam


Do not publish.




                                            3